By the Court

Lumpkin, J.,
delivering the opinion.
Did the jury in this case find the defendant guilty of any offence; and could judgment have been awarded by the court ? The defendant was indicted for passing a forged receipt; and the jury found him guilty of passing the receipt, knowing it to be forged. But to complete the offence the Code requires not only that the accused should pass the receipt, knowing it to be forged, but, also, that he must pass it “as true;” and “with intent to defraud ’ ’ somebody. And is not this reasonable and riglit ? If the defendant passes the paper as a forged instrument, and with no intent to injure any one, whether seriously or in jest, should he be convicted of a crime and imprisoned in the Penitentiary from four to ten years ? •
Had the jury found the prisoner guilty generally, or guilty of forgery, the verdict would have 'been good, and the court would have punished him for tbe highest offence charged in either of the four counts in the indictment. Or if their verdict had made reference to or been connected with the indictment, or any of the counts thereof, it might have stood. As it is, it is a nullity, and no judgment can be awarded .upon it. It may be that they did not believe that he passed this receipt as true, or if they *369did so believe that it was not the intention of the accused to injure anybody. They do recommend him to mercy-.
The fault in the case, if there be auy, was in not refusing to receive this verdict when it was brought into court; and compelling the jury either to convict or acquit the defendant of the charges in the indictment. Whether intended or not, their finding, by falling short of a conviction of any offence, amounting to an acquittal-.
Judgment reversed.